Exhibit 10.3
SUPPLEMENT NO. 1 TO SECURITY AGREEMENT
     This SUPPLEMENT NO. 1 dated as of August 5, 2011 (this “Supplement”), is
delivered in connection with (a) the Security Agreement dated as of February 15,
2011 (as amended, restated or otherwise modified from time to time, the
“Security Agreement”), among Basic Energy Services, Inc., a Delaware corporation
(the “Borrower”), certain subsidiaries of the Borrower (such subsidiaries
together with the Borrower, the “Debtors”) and Bank of America, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”) for the benefit of the holders of the Secured Obligations (as defined
therein) and (b) the Guaranty dated as of February 15, 2011 (as amended,
restated or otherwise modified from time to time, the “Guaranty”) made by the
Debtors other than the Borrower (the “Guarantors”) for the benefit of the
Administrative Agent and the Lenders.
     A Reference is made to the Credit Agreement dated as of February 15, 2011
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”), the Administrative Agent and others. Pursuant to the Guaranty,
the Guarantors have agreed to guarantee, among other things, the full payment
and performance of all of the Borrower’s obligations under the Credit Agreement.
     B. The Debtors have entered into the Security Agreement and the Guarantors
have entered into the Guaranty as a condition precedent to the effectiveness of
the Credit Agreement. Section 7.12 of the Security Agreement and Section 19 of
the Guaranty provide that additional Subsidiaries of the Borrower may become
Debtors under the Security Agreement and Guarantors under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiaries (each such undersigned Subsidiary individually being a
“New Debtor”, and collectively, the “New Debtors”) are executing this Supplement
in accordance with the requirements of the Credit Agreement to become Debtors
under the Security Agreement and Guarantors under the Guaranty.
     C. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement, the
Guaranty, and the Credit Agreement.
     Accordingly, the Administrative Agent and the New Debtors agree as follows:
     SECTION 1. In accordance with Section 7.12 of the Security Agreement, each
New Debtor by its signature below becomes a Debtor under the Security Agreement
with the same force and effect as if originally named therein as a Debtor, and
each New Debtor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Debtor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct in all material respects on and as of the date
hereof. The Schedules to the Security Agreement are hereby supplemented by the
Schedules attached hereto with respect to the New Debtors. In furtherance of the
foregoing, each New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Administrative Agent, for the benefit of the holders of
the Secured Obligations, a security interest in and lien on all of such New
Debtor’s





--------------------------------------------------------------------------------



 



right, title and interest in and to the Collateral of such New Debtor. Each
reference to a “Debtor” in the Security Agreement shall be deemed to include the
New Debtors.
     SECTION 2. In accordance with Section 19 of the Guaranty, each New Debtor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor, and each New
Debtor hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Debtors.
     SECTION 3. Each New Debtor represents and warrants to the Administrative
Agent that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.
     SECTION 4. This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
     SECTION 5. Except as expressly supplemented hereby, the Security Agreement
and the Guaranty shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
     SECTION 7. All communications and notices to a New Debtor under the
Security Agreement or the Guaranty shall be in writing and given as provided in
Section 7.2 of the Security Agreement to the address for such New Debtor set
forth under its signature below.
     SECTION 8. Each New Debtor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
[Signature pages follow.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Debtors and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

              Maverick Stimulation Company, LLC     Maverick Coil Tubing
Services, LLC     MCM Holdings, LLC     Maverick Thru-Tubing, LLC     The
Maverick Companies, LLC     Maverick Solutions, LLC     MSM Leasing, LLC
 
       
 
  By:   /s/ Alan Krenek
 
       
 
  Name:   Alan Krenek
 
  Title:   Senior Vice President, CFO and Treasurer
 
  Address:   500 W. Illinios Ste 100
 
      Midland, TX 79701

              BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Michelle Diggs
 
       
 
      Michelle Diggs
 
      Agency Management Officer
 
      901 Main Street
 
      Mail Code: TX1-492-14-11
 
      Dallas, TX 75202

Signature Page to Supplement No. 1 to Security Agreement





--------------------------------------------------------------------------------



 



SCHEDULE 3.3
ORGANIZATION & LOCATION INFORMATION

                      Jurisdiction &           Chief Executive Office,     Type
of   Organizational   Sole Place of Business, or Debtor   Organization   ID#  
Principal Residence
Maverick Coil Tubing Services, LLC
  Colorado limited liability company     20001207071     88 Inverness Circle
East, Suite G101
Englewood, Colorado 80112
Maverick Solutions, LLC
  Colorado limited liability company     20031245775     88 Inverness Circle
East, Suite G101
Englewood, Colorado 80112
Maverick Stimulation Company, LLC
  Colorado limited liability company     19961105940     88 Inverness Circle
East, Suite G101
Englewood, Colorado 80112
Maverick Thru-Tubing Services, LLC
  Colorado limited liability company     20091658924     88 Inverness Circle
East, Suite G101
Englewood, Colorado 80112
MCM Holdings, LLC
  Colorado limited liability company     20011090566     88 Inverness Circle
East, Suite G101
Englewood, Colorado 80112
MSM Leasing, LLC
  Colorado limited liability company     20091399908     88 Inverness Circle
East, Suite G101
Englewood, Colorado 80112
The Maverick Companies, LLC
  Colorado limited liability company     20061298717     88 Inverness Circle
East, Suite G101
Englewood, Colorado 80112

Schedule 3.3 to Supplement No. 1 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.4
CERTAIN COLLATERAL
PATENTS:
     Pending

  1.   Patent Pending: Apparatus and Methods for Producing Chlorine Dioxide
     First Named Inventor: Kristian E. Grimland
     Company: Maverick Stimulation Company, LLC
     Serial Number: 12/719,372
     Filed: March 8, 2010
     Docket #: 5626/11(a)     2.   Patent Pending: Anolyte Solution for
Preventing Biofouling in Oil/Gas Field Equipment
     Company: Maverick Solutions, LLC
     Serial Number: 60/887,467
     Filed: January 31, 2007
     Docket #:5626/5     Patent     3.   Patent: Multiple Tub Mobile Blender
     Inventors: Kristian E. Grimland and Timothy L. Anderson
     Company: Maverick Stimulation Company, LLC
     Patent No.: US 6,193,402 B1
     Date of Patent: February 27, 2001
     Assignment: Assigned to Maverick Stimulation Company, LLC
     On October 2, 1998     4.   Patent: Multiple Tub Mobile Blender and Method
of Blending
      Inventors: Kristian E. Grimland and Timothy L. Anderson
      Company: Maverick Stimulation Company, LLC
      Patent No.: US 6,286,986 B2
      Date of Patent: September 11, 2001   TRADEMARKS:     1.   Trademark:
“Maverick Stimulation Company, LLC” and design
     Registered Date: July 27, 1999
     Reg No. 2,264,193     2.   Trademark: “MAVTRACK” and design
     Registered Date: April 1, 2003
     Reg. No. 2,702,941

Schedule 3.4 to Supplement No. 1 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



                      3.   Trademark: “THE MAVERICK COMPANIES” (and Design)
 
            Registered Date: May 20, 2008
 
            Reg. No. 3,429,297
 
                    4.   Trademark: “MAVERICK COIL TUBING SERVICES, LLC”
 
            (and design)
 
            Registered Date: July 15, 2008
 
            Reg. No. 3,465,148
 
                    5.   Trademark: “MAV”
 
            Registered Date: July 20, 1999
 
            Reg No. 2,262,206
 
                    6.   Trademark: “MAVERICK SOLUTIONS, LLC” (in Class 7)
 
            Registered Date: February 26, 2008
 
            Reg. No. 3,387,858
 
                    7.   Trademark: “MAVERICK SOLUTIONS, LLC” (in Class 40)
 
            Registered Date: February 26, 2008
 
            Reg. No. 3,387,857

Schedule 3.4 to Supplement No. 1 to Security Agreement

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 3.5(A)
PLEDGED EQUITY

                                                      Number &                  
  Certificate     Type of     Percentage   Pledgor   Pledged Entity     #    
Shares     of Shares  
Basic Energy Services, L.P.
  Maverick Coil Tubing Services, LLC   *   membership interests     100%
Basic Energy Services, L.P.
  Maverick Solutions, LLC   *   membership interests     100%
Basic Energy Services, L.P.
  Maverick Stimulation Company, LLC   *   membership interests     100%
Basic Energy Services, L.P.
  Maverick Thru-Tubing Services, LLC   *   membership interests     100%
Basic Energy Services, L.P.
  MCM Holdings, LLC   *   membership interests     100%
Basic Energy Services, L.P.
  MSM Leasing, LLC     *     membership interests     100%
Basic Energy Services, L.P.
  The Maverick Companies, LLC   *   membership interests     100%

 

*   The membership interest in each of the entities are not currently
represented by certificates issued to the membership interest owner.

Schedule 3.5(a) to Supplement No. 1 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.5(C)
PLEDGED INSTRUMENTS
None.
Schedule 3.5(c) to Supplement No. 1 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.7
INTELLECTUAL PROPERTY
Copyrights:    None.
Patents:

         
Pending
        1.   Patent Pending: Apparatus and Methods for Producing Chlorine
Dioxide
 
      First Named Inventor: Kristian E. Grimland
 
      Company: Maverick Stimulation Company, LLC
 
      Serial Number: 12/719,372
 
      Filed: March 8, 2010
 
      Docket #: 5626/11(a)
 
        2.   Patent Pending: Anolyte Solution for Preventing Biofouling in
Oil/Gas Field Equipment
 
      Company: Maverick Solutions, LLC
 
      Serial Number: 60/887,467
 
      Filed: January 31, 2007
     
      Docket #:5626/5
Patent
       
     
        3.   Patent: Multiple Tub Mobile Blender
 
      Inventors: Kristian E. Grimland and Timothy L. Anderson
 
      Company: Maverick Stimulation Company, LLC
 
      Patent No.: US 6,193,402 B1
 
      Date of Patent: February 27, 2001
 
      Assignment: Assigned to Maverick Stimulation Company, LLC
 
           On October 2, 1998
     
        4.   Patent: Multiple Tub Mobile Blender and Method of Blending
 
      Inventors: Kristian E. Grimland and Timothy L. Anderson
 
      Company: Maverick Stimulation Company, LLC
 
      Patent No.: US 6,286,986 B2
 
      Date of Patent: September 11, 2001

Schedule 3.7 to Supplement No. 1 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



Trademarks:

  1.   Trademark: “Maverick Stimulation Company, LLC” and design      
     Registered Date: July 27, 1999            Reg No. 2,264,193      
     Company: Maverick Stimulation Company, LLC     2.   Trademark: “MAVTRACK”
and design            Registered Date: April 1, 2003            Reg.
No. 2,702,941            Company: Maverick Stimulation Company, LLC     3.  
Trademark: “THE MAVERICK COMPANIES” (and Design)            Registered Date:
May 20, 2008            Reg. No. 3,429,297            Company: Maverick
Stimulation Company, LLC     4.   Trademark: “MAVERICK COIL TUBING SERVICES,
LLC”            (and design)            Registered Date: July 15, 2008      
     Reg. No. 3,465,148            Company: Maverick Stimulation Company, LLC  
  5.   Trademark: “MAV”            Registered Date: July 20, 1999            Reg
No. 2,262,206            Company: Maverick Stimulation Company, LLC     6.  
Trademark: “MAVERICK SOLUTIONS, LLC” (in Class 7)            Registered Date:
February 26, 2008            Reg. No. 3,387,858            Company: Maverick
Solutions, LLC     7.   Trademark: “MAVERICK SOLUTIONS, LLC” (in Class 40)      
     Registered Date: February 26, 2008            Reg. No. 3,387,857      
     Company: Maverick Solutions, LLC

Schedule 3.7 to Supplement No. 1 to Security Agreement

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 3.8
LOCATION OF RIGS
None.
Schedule 3.8 to Supplement No. 1 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.9
BANK ACCOUNTS
None.
Schedule 3.9 to Supplement No. 1 to Security Agreement

-1-